DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 10, 12, and 14 are pending.
Applicant’s election without traverse of Group I, claims 1-7, 10, 12, and new claim 14 drawn to an antibody carrier comprising a gold nanoparticle and an aptamer binding to the surface of the gold nanoparticle is acknowledged.
Claim 4 is withdrawn from further consideration by the examiner, 37 C.F.R. 1.132(b) as being drawn to a non-elected invention.
Claims 1-3, 5-7, 10, 12, and 14, drawn to an aptamer specifically binding to the Fc domain of immunoglobulin G and drawn to BRAF as a particular antibody species, are being acted upon in the Office Action.
Priority
Applicants’ claim priority to September 11, 2019 is acknowledged.
Information Disclosure Statement
	The Information Disclosure Statements (IDSs) filed October 27, 2020, January 6, 2021, and June 9, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Drawing objections
	Figures for 2A, 2B, and 3 are objected to because they are illegible. These confocal images, which show the merge of DAPI staining (a nuclear marker) and immunofluorescence for various cellular targets, are in black and white only. 
Claim Objections
Claims 7 and 10 are objected to because of the following informalities: Claim 7 has the spelling error “moer” instead of “more”; claim 10 has the spelling error “whith” instead of “with”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the antibody carrier delivers antibodies into cells by binding one or more monoclonal antibodies selected from the group consisting of IgG, PARP1, VP6, NSD2, Aurora A, Pax5, Vimentin, Rock-1, Rock-2, Rho#, P53, Mc1-1, P50 and BRAF to the aptamer.” Claim 5 suggests, for example, that BRAF itself is an antibody, which it is not; BRAF (B-Raf kinase) is a serine/threonine kinase.  In the interest of compact prosecution, “BRAF” of claim 5 will be read as a monoclonal anti-BRAF antibody. Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delivery of an antibody carrier comprising a gold nanoparticle and Fc domain of immunoglobulin G to the cytoplasm, does not reasonably provide enablement for delivery of the antibody carrier to the nucleus and mitochondria.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims].”  See Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. Appl. Inter. 1989).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
Nature of the invention/breadth of claims
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the all claims is that the antibody carrier comprising a gold nanoparticle and aptamer (claim 1) delivers antibodies to the nucleus, mitochondria, and cytoplasm (claim 7). Claim 6 is drawn to an antibody carrier with a gold nanoparticle of diameter 10-20 nm. The claims encompass contacting a subject with a pharmaceutical composition comprising the antibody carrier complex for the treatment of cancer (instant claims 10, 12, and 14). 
State of the art/predictability
The invention is related to the delivery of a gold nanoparticle complex comprising a gold nanoparticle, an aptamer, and an antibody to the nucleus, mitochondria, and cytoplasm. Because of their non-toxic nature, gold nanoparticles are excellent candidates for drug delivery [Kodiha (2015); “Kodiha”, pg 357, column 2, ln 6-9]. Kodiha (2015) teaches the therapeutic value of the passive targeting of gold nanoparticles and their accumulation in mitochondria and nucleus (pg 357, column 1, ln 1-10). Gold nanoparticle size and surface modification are critical parameters for their delivery to organelles and concentration in these subcellular compartments (Abstract, ln 14-17); small gold nanoparticles (2-6 nm) can localize to the nucleus and cytoplasm, whereas 15 nm nanoparticles localize exclusively to the cytoplasm (pg 364, column 2, ln 13-22). Spherical particles of 9 nm or less in diameter may cross the nuclear pore complex (pg 361, column 1, para 1). For mitochondria, the outer and inner membranes only allow for passive delivery of nanoparticles < 3 nm in diameter (pg 363, column 1, ln 18-20).
Various strategies have been employed to target gold nanoparticles to the nucleus, but there is no protocol that has been universally successful for different tumor types (Kodiha, pg 361, column 1, ln 45-50). Approaches typically include the functional modification of gold nanoparticles. Particles up to 39 nm in diameter can be delivered to the nucleus if they are functionalized with the addition of either nuclear localization sequences or cell-penetrating peptides, e.g. TAT peptide sequence (pg 361, column 2, ln  32-37). 
Mitochondria are the sites of cellular energy production and are key regulators of apoptotic cell death, thus making mitochondria prime targets for cancer treatment (Kodiha, pg 363, column 1, ln 1-4). Both the outer and inner mitochondrial membranes present barriers to gold nanoparticles, as shown in heart cells, where 3 nm particles but not 6 nm particles across the mitochondrial membrane (Kodiha, pg 363, column 1, ln 18-20). Approaches to improve delivery of gold nanoparticles to mitochondria include encapsulation in Mito-porter lipids, functionalization with cetyltrimethylammonium bromide, and targeting with triphenylphosphonium (see Kodiha, pg 363, section on “Mitochondrial delivery of AuNPs”). 
Guidance/working examples
The specification discloses an antibody delivery complex comprised of a gold nanoparticle, an aptamer, and an antibody. The specification provides examples for intracellular localization of this complex; however, the images presented in figures 2a and 2b do not convincingly demonstrate intranuclear or intramitochondrial localization. In addition, Kodiha teaches that gold nanoparticle size and surface modification are critical parameters for their delivery to organelles and concentration in these subcellular compartments (Abstract, ln 14-17). However, the specification provides no functional modification of the 10-20 nm gold nanoparticle that would allow for docking and translocation across the nuclear pore, and thus the antibody carrier as disclosed cannot enter the nucleus. In addition, no process is disclosed by which the gold nanoparticle could cross the mitochondrial membrane. Thus, the enabling disclosure does not extend to the use of the antibody carrier of claim 1 for the delivery of antibodies to the mitochondria or nucleus. 
Therefore, in light of the above factors, undue experimentation would be necessary to use the invention of claim 1 with regard to claims 6 and 7, and these claims are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101613020 (“Oh”; PTO-892; machine translation retrieved from KIPO on September 23, 2022, English translation of the reference is in parallel columns to the Korean reference).
Claims 1, 6, and 10 are directed to an antibody carrier comprising an aptamer that binds to the surface of a gold nanoparticle and an antibody. Oh teaches a complex obtained by attaching gold nanoparticles to an aptamer that specifically binds to the Fc domain of an antibody (pg 2, column 2, ln 3-11 and pg 6, column 2, ln 11-13). The diameter of the nanoparticle is approximately 10-100 nm (pg 6, column 2, 23-24).
Therefore, Oh anticipates the antibody carrier complex of claims 1 and 10 and the diameter of the gold nanoparticle of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and CN106932591 (“Liu”; PTO-892). 
The claimed invention of an antibody carrier complex is further limited to an aptamer binding the Fc domain of IgG and consisting of a specific nucleotide sequence.
 Regarding claims 2 and 3, Oh teaches a protein complex of antibody, aptamer, and gold nanoparticle wherein the aptamer specifically binds to the Fc domain of an antibody, thus making the Fab region of the antibody available to bind to its respective antigen. Oh does not teach binding of an aptamer to IgG specifically nor does it teach a nucleotide sequence for the aptamer. 
CN 106932591 (“Liu”; PTO-892) teaches an aptamer that specifically binds to immunoglobulin G (Description, para 14). The sequence of the instant aptamer (SEQ ID NO: 1) consists of the entirety of the sequence of Liu plus a 10 nt poly A tail. Given that there is no evidence for the criticality of the length of this poly A tail, it would have been obvious to the ordinary artisan than the aptamer of Liu is the same as the aptamer of the instant claim 3 (see nt alignment below). 
 

    PNG
    media_image1.png
    226
    657
    media_image1.png
    Greyscale

Claims 1-3, 6-7, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Liu as applied to claims 1-3, 6 and 10 above, and further in view of US patent 9163048 (“Um”; PTO-892). 
The claimed invention is additionally directed to delivery of the antibody carrier into cells, a method for treating cancer, and a pharmaceutical composition. 
Together, Oh and Liu teach an antibody carrier complex comprising a gold nanoparticle bound aptamer that binds to the Fc domain of IgG. Oh and Liu do not teach delivery of the antibody carrier to the cytoplasm nor do they teach a pharmaceutical composition or a method for treating cancer.
Regarding claims 7, 12, and 14, Um teaches an anti-cancer treatment comprised of a multi-functional nucleic acid-based anti-cancer drug wherein the anti-cancer drug is physically bound to a linear aptamer having a thiol group at the 5’ terminus, upon which gold nanoparticles are covalently bonded (see abstract). The complex delivers the anticancer drug into cells (Column 3, ln 2-4). Um also discloses an anti-cancer composition comprising the anti-cancer drug (column 5, ln 23-27).
Therefore, in view of the IgG domain specific aptamer of Liu and the antibody carrier comprising a gold nanoparticle and aptamer of Oh, and further in view of the composition taught by Um, it would have been obvious to one of ordinary skill in the art to substitute the anti-cancer treatment drug of Um with the anti-cancer treatment antibody of Oh to generate an immunotherapy directed against various IgG targets, because this combination may be an effective treatment for cancer. In addition, Um already teaches the pharmaceutical composition, including pharmaceutically acceptable carriers, and a method for treating cancer using a composition for a gold nanoparticle bound aptamer complex. Therefore, the instant invention is obvious. 

Claims 1-3, 5-7, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Liu as applied to claims 1-3, 6 and 10 above and further in view of Hertzman Johansson (“Hertzman”; PTO-892). 
Although the combined teachings of Oh and Liu teach the antibody carrier comprising a gold nanoparticle and an aptamer, they do not teach binding to a specific antibody, in particular BRAF.
Regarding claim 5, Hertzman teaches that activating mutations in BRAF are found in a number of different malignancies, including melanoma, colorectal cancer, brain tumors, and lung cancer (pg 176, “BRAF mutations in different cancers”). BRAF is a serine/threonine kinase and is part of the MAPK signaling pathway that regulates cellular proliferation, survival, and differentiation (pg 178, column 1, ln 1-5). Therefore, it follows that inhibition of overactivated BRAF would decrease cancer growth. Two well-known small molecule inhibitors of BRAF are dabrafenib and vemurafenib, and these therapies are approved for the treatment of melanoma (pg 178, column 1, ln 24-29). 
In the instant disclosure, applicants use the A2058 human melanoma cell line, which expresses the BRAF V600D mutation, to show that the anti-BRAF aptamer/gold nanoparticle inhibits tumor growth in a mouse model. Although anti-BRAF antibody is not a previously reported treatment for cancer, blockers of BRAF activity are well-known treatments for cancer. Therefore, it would have been obvious to one of ordinary skill in the art to use an antagonistic anti-BRAF antibody for the treatment of a cancer that is activated by BRAF gene mutations.
Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER BENAVIDES whose telephone number is 571-272-0545. The examiner can normally be reached M-F 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Stucker can be reached on 571-272-9111. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BENAVIDES/
Patent examiner, AU 1649





/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649